Citation Nr: 1222319	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  05-30 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a spine disability.  

2.  Entitlement to increases in the ratings assigned for residuals of a right foot injury (currently 10 percent from August 10, 2004 to January 23, 2008, and 20 percent from that date.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1972 to October 1973 (U.S. Army), from August 13, 1975 to September 2, 1975 (U.S. Marine Corps), and from September 17, 1975 to February 1977 (U.S. Army).  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO), that (in pertinent part) declined to reopen a claim of service connection for residuals of spine surgery, and denied a compensable rating for residuals of a right foot injury.  In January 2010, a hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In June 2010 the Board found the claim of service connection for a spine disability require de novo review (because additional evidence received included service treatment records not previously considered; (See 38 C.F.R. § 3.156(c)), and remanded the matters for further development.  An interim April 2012 rating decision increased the rating for the right foot disability to 10 percent effective August 10, 2004, and 20 percent effective January 23, 2008.

The matter of the ratings for residuals of a right foot injury is again being  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

Spinal anesthesia the Veteran received in service is not shown to have caused a spine injury in service; a spine disability was not manifested in service; and the preponderance of the evidence is against a finding that the Veteran's current spine disability is related to an event, injury, or disease in service.
CONCLUSION OF LAW

Service connection for a spine disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The appellant was advised of VA's duties to notify and assist in the development of the claim in October 2005.  Although complete notice of what is needed to substantiate a claim for service connection was not provided before the initial unfavorable decision in this matter, substantially complete notice was provided after the Board's remand, and the matter was thereafter readjudicated.  See March 2012 supplemental statement of the case (SSOC).  Consequently, any earlier notice defect is cured, and the Veteran is not prejudiced by such defect.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA timing defect is cured by the issuance of fully compliant notification followed by readjudication of the claim).  

The Veteran's STRs and pertinent post-service treatment records have been secured.  His "Virtual VA" file (VA's electronic data storage system has been reviewed, and no pertinent evidence was  found.  Pursuant to the Board's June 2010 remand, a VA examination was conducted in July 2011.  That examination is adequate for rating purposes, as it included a review of the record, noted the history of the disability, and included a thorough examination of the Veteran, with notation of all findings needed for a proper determination in the matter.  See Barr v. Nicholson 21Vet. App. 303 (2007).  He has not identified any available pertinent evidence that remains outstanding.  VA's duty to assist is met.   

B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

Competent medical evidence is necessary when the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Lay evidence may also be competent evidence to establish incurrence.  See Davidson v. Shinseki, 381 F.3d 1313 (Fed. Cir. 2009).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
The Veteran contends (See January 2010 hearing testimony.) that his current back disability resulted from injuries he sustained from spinal anesthesia injections administered in the course of foot surgery in service.  He elaborated, stating that when the spinal anesthesia was being administered, they missed quite a few times (causing trauma to the spine).  

The Veteran's STRs include an October 1976 report of surgery at Frankfurt U.S. Army hospital, which shows he indeed received spinal anesthesia.  It was also noted that he tolerated the anesthesia and surgery well and that the remainder of his inpatient hospital course was benign.  On February 1977 examination for separation from service he reported that he had no recurrent back pain.  His spine and other musculoskeletal system were normal on clinical evaluation.

On July 2011 VA examination the Veteran reported that during service he underwent surgery for a right foot injury, and spinal anesthesia.  He reported that they missed several times and the "stuff" they shot in his back made it stiff and jittery.  The diagnosis was lumbar strain.  X-rays revealed no significant degenerative changes.  The examiner opined that the Veteran had lumbar strain of the lower back and, in essence, that there was no pathology consistent with residuals of spinal anesthesia.

The Veteran's STRs show that he indeed received spinal anesthesia in the course of foot surgery in service; and July 2011 VA examination found that he has lumbosacral strain.  What is still needed to substantiate his claim of service connection for a low back disability is evidence supporting that the current low back disability is related to the spinal anesthesia in service (or is otherwise related to service).   

No back complaints were noted at the time of the Veteran's foot surgery in service, on separation examination or at any time during his active service.  To the extent that the Veteran may be attempting to substantiate his claim of service connection for a spine disability by his recent allegation that he had began having a problem with his back when he received the spinal anesthesia injections in service, and has had such problems since, the Board finds such allegation to not credible.  First of all, the allegation is inconsistent with contemporaneous clinical data, including that no back complaints were clinically noted at the time of the surgery/administration of spinal anesthesia; second, the allegation is self-serving and compensation-driven.  The earliest documentation of an allegation of back problems beginning in service and continuing since is when the Veteran filed his claim constant back pain since service until the time the Veteran filed his claim seek service connection, in 2004 (some 27 years postservice).  Self-interest was clearly a factor when the allegation was first made.  See Pond v. West, 12 Vet. App. 341 (1999).  Consequently, service connection for a back disability on the basis that such disability became manifest during service, and has persisted since is not warranted.  

What is presented then, is the question of whether in the absence of continuity of symptoms/ complaints since service, the Veteran's spine disability may somehow otherwise be etiologically related to an event , injury, or disease during his remote service (to specifically include the spinal anesthesia injection he received therein).  That is a question that is inherently medical in nature, and requires medical expertise.  See Jandreau, supra, at 1377.  The Veteran has not presented any medical opinion or medical literature that supports that his spine disability is (or may be) related to his service/spinal anesthesia therein.  

The only competent (medical) evidence that directly addresses the matter of a nexus between the Veteran's diagnosed lumbosacral strain and his service/spinal anesthesia therein is the medical opinion of the July 2011 VA examiner, who found no disability that could be residual of spinal anesthesia.  As the opinion is by a medical professional who is competent to offer an opinion in the matter, notes the Veteran's history, and is based on a thorough examination of the Veteran, it is probative evidence in the matter.  As there is no competent (medical) evidence of to the contrary, it is persuasive.   

The Veteran's own assertions of a nexus between his current lumbosacral strain and spinal anesthesia he received in service is not competent evidence in this matter, as he is a layperson, and the matter of such nexus is a medical question requiring medical expertise.  The Veteran is not shown to have any medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   

In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim; therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.


ORDER

Service connection for a spine disability is denied.


REMAND

Because action ordered in the Board's June 2010 Remand was not completed, this matter must be remanded, once again for more complete development and adjudicatory action.  See Stegall v. West, 11 Vet. App. 268 (1998)(a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  Compliance with the Board's remand instructions is not a discretionary matter.  The RO should be well aware by now that when the Board fails to return a case to the RO for completion of actions ordered in a remand that were not completed, and the Board's decision is appealed, the U.S. Court of Appeals for Veterans Claims (either by endorsement of a Joint Motion by the parties or by Memorandum Decision vacating the Board's decision) routinely, under the Stegall precedent, returns the case to the Board for completion of the action the Board sought in the remand.  

The Board's June 2010 Remand (see p. 12, indented paragraph 1) instructed that the RO should secure for the record copies of complete clinical records (those not already associated with the claims file) of all evaluations and treatment the Veteran received for his right foot since 2004, specifically including the report of the right foot evaluation the Veteran testified he had scheduled in February 2010.  There has not been substantial compliance with this remand directive.  

A March 2012 SSOC notes that an outpatient consultation history report for VA Medical Center (VAMC) Durham for the period March 9, 1988 to March 26, 2012 has been associated with the claims file.  A review of that report found that the Veteran was seen at the podiatry clinic on April 30, 2008, July 11, 2008, June 23, 2009, September 23, 2009, April 6, 2010, June 29, 2010, October 20, 2010, and May 18, 2011.  However, the clinical records of those visits (i.e., the documents that would show the status of the disability) are not associated with the record.  The SSOC also notes that VA treatment records related to the Veteran's right foot disability (for the period August 2004 through January 2008) were reviewed.  Such records are not associated with the claims file (or on Virtual VA), and are not available for appellate review.  [While the claims file contains some treatment records dated intermittently from in May 1996 to in April 2007 such records do not pertain to the Veteran's treatment for right foot disability.]  As the record in this matter before the Board is incomplete, further development is necessary.  

Accordingly, the case is REMANDED for the following action:

1. The RO must secure for association with the record complete copies of all the clinical records of all VA evaluations and/or treatment the Veteran received for his right foot from April 2004 to January 2008 (i.e., those not already associated with the claims file), specifically including the identified VA podiatry clinic treatment records for April 30, 2008, July 11, 2008, June 23, 2009, September 23, 2009, April 6, 2010, June 29, 2010, October 20, 2010, May 18, 2011.  The RO must ascertain whether or not the right foot evaluation the Veteran had scheduled in February 2010 (per his hearing testimony) took place, and if so, the report of that evaluation must also be secured.  If it did not take place, it should be so noted in the record..  

2. The RO should arrange for any further development suggested by the results of that sought above, then readjudicate this claim.  If the benefit sought remains denied, the RO should issue an appropriate SSOC, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


